Exhibit 10.3



EDITAS MEDICINE, INC.

ADVISORY SERVICE AGREEMENT

This Advisory Services Agreement (the “Agreement”), is signed concurrently with
the Separation Agreement dated May 1, 2020, to which this Agreement is attached
as Exhibit A (the “Separation Agreement”) and effective as of May 4, 2020 (the
“Effective Date”) is entered into by Editas Medicine, Inc., a Delaware
corporation (the “Company”), and Judith R. Abrams, M.D., having an address set
forth under his or her signature hereto (the “Advisor”).

WHEREAS, the Company and the Advisor desire to establish the terms and
conditions under which the Advisor will provide services to the Company.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by the parties hereto, the parties agree as
follows:

1.Advisory Services. The Advisor agrees to perform such advisory and related
services to and for the Company as specified on Schedule A to this Agreement
with the time limits set out in section 5 below.

2.Term. This Agreement shall commence on the Effective Date and shall continue
until November 3, 2020 unless sooner terminated in accordance with the
provisions of Section 4 (such period, the “Advisory Period”).

3.Compensation.

3.1Advising Fees. The Company shall pay to the Advisor a fee of $50,000 per
month, payable in arrears on the last day of each month. Payment for any partial
month shall be prorated. The monthly advising fee is a fixed amount and shall
not be subject to increase regardless of the number of hours expended in any
given month by the Advisor in the provision of the services hereunder.

3.2Expenses. The Company shall reimburse the Advisor for all reasonable and
necessary documented out of pocket expenses incurred or paid by the Advisor in
connection with, or related to, the performance of Advisor’s services under this
Agreement. The Advisor shall submit to the Company itemized monthly statements,
in a form satisfactory to the Company, of such expenses incurred in the previous
month. The Company shall pay to the Advisor amounts shown on each such statement
within thirty (30) days after receipt thereof. Notwithstanding the foregoing,
the Advisor shall not incur total expenses in excess of $500.00 per month
without the prior written approval of the Company.

3.3Benefits. The Advisor shall not be entitled to any benefits, coverages or
privileges, including, without limitation, health insurance, social security,
unemployment, medical or pension payments, made available to employees of the
Company. Vesting of any stock options granted to Advisor while an employee by
the Company ceased vesting on May 1,



--------------------------------------------------------------------------------

2020, the Advisor’s last day of employment with the Company, and the Advisor
shall not be entitled to continued vesting.

3.4Death. If the Advisor dies prior to November 3, 2020 or before all payments
to which the Advisor is entitled pursuant to the Agreement have been paid,
payments will be made to any beneficiary designated by the Advisor or, if no
such beneficiary has been designated, to the Advisor’s estate within ten (10)
business days after the date the Company is notified of the Advisor’s death.

4.Termination. This Agreement, shall terminate upon the first to occur of (a)
November 3, 2020; (b) the date the Company provides the Advisor with written
notice of material breach of this Agreement or the Separation Agreement to which
this Agreement is attached as Exhibit A; (c) the date the Advisor revokes the
Release included in the Separation Agreement; and (e) the date the Advisor
terminates, or the parties to this Agreement mutually terminate, this Agreement
for convenience on not less than sixty (60) days’ prior written notice, unless a
shorter notice period is mutually agreed. Upon termination of this Agreement,
the Company shall have no further liability other than for payment in accordance
with the terms of this Agreement for Advisory Services provided prior to the
termination date and (subject to the limitation in Section 3.2 for expenses paid
or incurred prior to the effective date of termination that have not been
previously paid). Such payment shall constitute full settlement of any and all
claims of the Advisor of every description against the Company.

5.Cooperation. The Advisor shall use Advisor’s commercially reasonable efforts
in the performance of Advisor’s obligations set out in Attachment A to this
Agreement. The Company shall provide such access to its information and property
as may be reasonably required in order to permit the Advisor to perform
Advisor’s obligations hereunder. The Advisor shall cooperate with the Company’s
personnel, shall not interfere with the conduct of the Company’s business and
shall observe all rules, regulations and security requirements of the Company
concerning the safety of persons and property.

6.Proprietary Information and Inventions.

6.1Proprietary Information.

(a)The Advisor acknowledges that Advisor’s relationship with the Company is one
of high trust and confidence and that in the course of Advisor’s service to the
Company, Advisor will have access to and contact with Proprietary Information.
The Advisor will not disclose any Proprietary Information to any person or
entity other than employees of the Company or use the same for any purposes
(other than in the performance of the services) without written approval by an
officer of the Company, either during or after the Advisory Period, unless and
until such Proprietary Information has become public knowledge without fault by
the Advisor.

(b)For purposes of this Agreement, Proprietary Information shall mean, by way of
illustration and not limitation, all information, whether or not in writing,
whether or not patentable and whether or not copyrightable, of a private, secret
or confidential nature, owned, possessed or used by the Company, concerning the
Company’s business, business relationships or financial affairs, including,
without limitation, any Invention, formula, vendor



- 2 -



--------------------------------------------------------------------------------

information, customer information, apparatus, equipment, trade secret, process,
research, report, technical or research data, clinical data, know-how, computer
program, software, software documentation, hardware design, technology, product,
processes, methods, techniques, formulas, compounds, projects, developments,
marketing or business plan, forecast, unpublished financial statement, budget,
license, price, cost, customer, supplier or personnel information or employee
list that is communicated to, learned of, developed or otherwise acquired by the
Advisor in the course of Advisor’s service as an advisor to the Company.

(c)The Advisor agrees that all files, documents, letters, memoranda, reports,
records, data sketches, drawings, models, laboratory notebooks, program
listings, computer equipment or devices, computer programs or other written,
photographic, or other tangible material containing Proprietary Information,
whether created by the Advisor or others, which shall come into Advisor’s
custody or possession, shall be and are the exclusive property of the Company to
be used by the Advisor only in the performance of Advisor’s duties for the
Company and shall not be copied or removed from the Company premises except in
the pursuit of the business of the Company. All such materials or copies thereof
and all tangible property of the Company in the custody or possession of the
Advisor shall be delivered to the Company, upon the earlier of (i) a request by
the Company or (ii) the termination of this Agreement. After such delivery, the
Advisor shall not retain any such materials or copies thereof or any such
tangible property.

(d)The Advisor agrees that Advisor’s obligation not to disclose or to use
information and materials of the types set forth in paragraphs (b) and (c)
above, and Advisor’s obligation to return materials and tangible property set
forth in paragraph (c) above extends to such types of information, materials and
tangible property of customers of the Company or suppliers to the Company or
other third parties who may have disclosed or entrusted the same to the Company
or to the Advisor.

(e)The Advisor acknowledges that the Company from time to time may have
agreements with other persons or with the United States Government, or agencies
thereof, that impose obligations or restrictions on the Company regarding
inventions made during the course of work under such agreements or regarding the
confidential nature of such work. The Advisor agrees to be bound by all such
obligations and restrictions that are known to Advisor and to take all action
necessary to discharge the obligations of the Company under such agreements.

(f)The Advisor’s obligations under this Section 6.1 shall not apply to any
information that (i) is or becomes known to the general public under
circumstances involving no breach by the Advisor or others of the terms of this
Section 6.1, (ii) is generally disclosed to third parties by the Company without
restriction on such third parties, (iii) is approved for release by written
authorization of an officer of the Company, or (iv) is independently learned by
the Advisor with no reliance on any propriety information or resources of the
Company. Further, nothing herein prohibits the Advisor from communicating with
government agencies about possible violations of federal, state, or local laws
or otherwise providing information to government agencies or participating in
government agency investigations or proceedings. In addition, notwithstanding
the Advisor’s confidentiality and nondisclosure obligations, the Advisor is
hereby advised as follows pursuant to the Defend Trade Secrets Act: “An
individual shall not be held criminally or civilly liable under any Federal or



- 3 -



--------------------------------------------------------------------------------

State trade secret law for the disclosure of a trade secret that (A) is made (i)
in confidence to a Federal, State, or local government official, either directly
or indirectly, or to an attorney; and (ii) solely for the purpose of reporting
or investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual (A) files any document containing the trade secret
under seal; and (B) does not disclose the trade secret, except pursuant to court
order.”

6.2Inventions.

(a)All inventions, ideas, creations, discoveries, computer programs, works of
authorship, data, developments, technology, designs, innovations and
improvements (whether or not patentable and whether or not copyrightable) which
are made, conceived, reduced to practice, created, written, designed or
developed by the Advisor, solely or jointly with others or under Advisor’s
direction and whether during normal business hours or otherwise, (i) during the
Advisory Period if related to the business of the Company or (ii) after the
Advisory Period if resulting or directly derived from Proprietary Information
(as defined below) (collectively under clauses (i) and (ii), “Inventions”),
shall be the sole property of the Company. The Advisor hereby assigns to the
Company all Inventions and any and all related patents, copyrights, trademarks,
trade names, and other industrial and intellectual property rights and
applications therefor, in the United States and elsewhere and appoints any
officer of the Company as Advisor’s duly authorized attorney to execute, file,
prosecute and protect the same before any government agency, court or authority.
However, this paragraph shall not apply to Inventions which do not relate to the
business or research and development conducted or planned to be conducted by the
Company at the time such Invention is created, made, conceived or reduced to
practice and which are made and conceived by the Advisor not during normal
working hours, not on the Company’s premises and not using the Company’s tools,
devices, equipment or Proprietary Information. The Advisor further acknowledges
that each original work of authorship which is made by the Advisor (solely or
jointly with others) within the scope of the Agreement and which is protectable
by copyright is a “work made for hire,” as that term is defined in the United
States Copyright Act.

(b)The Advisor agrees that if, in the course of performing the services pursuant
to this Agreement, the Advisor incorporates into any Invention developed under
this Agreement any preexisting invention, improvement, development, concept,
discovery or other proprietary information owned by the Advisor or in which the
Advisor has an interest (“Prior Inventions”), (i) the Advisor will inform the
Company, in writing before incorporating such Prior Inventions into any
Invention, and (ii) the Company is hereby granted a nonexclusive, royalty-free,
perpetual, irrevocable, transferable worldwide license with the right to grant
and authorize sublicenses, to make, have made, modify, use, import, offer for
sale, sell, reproduce, distribute, modify, adapt, prepare derivative works of,
display, perform, and otherwise exploit such Prior Inventions, without
restriction, including, without limitation, as part of or in connection with
such Invention, and to practice any method related thereto. The Advisor will not
incorporate any invention, improvement, development, concept, discovery or other
proprietary information owned by any third party into any Invention without the
Company’s prior written permission.



- 4 -



--------------------------------------------------------------------------------

(c)Upon the request of the Company and at the Company’s expense, the Advisor
shall execute such further assignments, documents and other instruments as may
be necessary or desirable to fully and completely assign all Inventions to the
Company and to assist the Company in applying for, obtaining and enforcing
patents or copyrights or other rights in the United States and in any foreign
country with respect to any Invention. The Advisor also hereby waives all claims
to moral rights in any Inventions.

(d)The Advisor shall promptly disclose to the Company all Inventions and will
maintain adequate and current written records (in the form of notes, sketches,
drawings and as may be specified by the Company) to document the conception
and/or first actual reduction to practice of any Invention. Such written records
shall be available to and remain the sole property of the Company at all times.

7.Non-Exclusivity. The Company retains the right to contract with other
companies and/or individuals for advising services without restriction.
Similarly, the Advisor retains the right, subject to the Advisor’s continuing
obligations under the Restrictive Covenant Agreements referenced in the
Separation Agreement, to contract with other companies or entities for the
Advisor’s advising services.

8.Other Agreements; Warranty.

8.1The Advisor hereby represents that, except as the Advisor has previously
disclosed in writing to the Company, the Advisor is not bound by the terms of
any agreement with any third party to refrain from using or disclosing any trade
secret or confidential or proprietary information in the course of Advisor’s
advising the Company, to refrain from competing, directly or indirectly, with
the business of such third party or to refrain from soliciting employees,
customers or suppliers of such third party. The Advisor further represents that
Advisor’s performance of all the terms of this Agreement and the performance of
the services as an Advisor of the Company do not and will not breach any
agreement with any third party to which the Advisor is a party (including,
without limitation, any nondisclosure or non-competition agreement), and that
the Advisor will not disclose to the Company or induce the Company to use any
confidential or proprietary information or material belonging to any current or
previous employer or others.

8.2The Advisor hereby represents, warrants and covenants that Advisor has the
skills and experience necessary to perform the services, that Advisor will
perform said services in a professional, competent and timely manner, that
Advisor has the power to enter into this Agreement and that Advisor’s
performance hereunder will not infringe upon or violate the rights of any third
party or violate any federal, state or municipal laws.

9.Independent Contractor Status.

9.1The Advisor shall perform all services under this Agreement as an
“independent contractor” and not as an employee or agent of the Company. The
Advisor is not authorized to assume or create any obligation or responsibility,
express or implied, on behalf of, or in the name of, the Company or to bind the
Company in any manner.



- 5 -



--------------------------------------------------------------------------------

9.2The Advisor shall have the right to control and determine the time, place,
methods, manner and means of performing the services within reasonable business
hours. In performing the services, the amount of time devoted by the Advisor on
any given day will be entirely within the Advisor’s control, and the Company
will rely on the Advisor to put in the amount of time necessary to fulfill the
requirements of this Agreement, subject to the maximum number of hours per month
as stated above. The Advisor is not required to attend regular meetings at the
Company. However, upon reasonable notice, the Advisor shall meet with
representatives of the Company at a location to be designated by the parties to
this Agreement.

9.3In the performance of the services, the Advisor has the authority to control
and direct the performance of the details of the services, the Company being
interested only in the results obtained. However, the services contemplated by
the Agreement must meet the Company’s standards and approval and shall be
subject to the Company’s general right of inspection and supervision to secure
their satisfactory completion.

9.4The Advisor shall not use the Company’s trade names, trademarks, service
names or service marks without the prior approval of the Company.

9.5The Advisor shall be solely responsible for all state and federal income
taxes, unemployment insurance and social security taxes in connection with this
Agreement and for maintaining adequate workers’ compensation insurance coverage.
The Advisor shall indemnify, defend and hold harmless the Company and its
successors and assigns from and against any claim or liability of any kind
(including penalties, fees or charges) resulting from the Advisor’s failure to
pay the taxes, penalties, and payments referenced in this Section 9.

10.Remedies. The Advisor acknowledges that any breach of the provisions of
Sections 6 or 7 of this Agreement shall result in serious and irreparable injury
to the Company for which the Company cannot be adequately compensated by
monetary damages alone. The Advisor agrees, therefore, that, in addition to any
other remedy the Company may have, the Company shall be entitled to enforce the
specific performance of this Agreement by the Advisor and to seek both temporary
and permanent injunctive relief (to the extent permitted by law) without the
necessity of proving actual damages or posting a bond.

11.Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party at the address shown above, or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 11

12.Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

13.Entire Agreement. This Agreement constitutes the entire agreement between the
parties and supersedes all prior agreements and understandings, whether written
or oral, relating to the subject matter of this Agreement (provided, for the
avoidance of doubt, that it does not supersede the Separation Agreement or the
Restrictive Covenant Agreements referenced therein).



- 6 -



--------------------------------------------------------------------------------

14.Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Advisor.

15.Non-Assignability of Contract. This Agreement is personal to the Advisor and
the Advisor shall not have the right to assign any of Advisor’s rights or
delegate any of Advisor’s duties without the express written consent of the
Company. Any non-consented-to assignment or delegation, whether express or
implied or by operation of law, shall be void and shall constitute a breach and
a default by the Advisor.

16.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts without giving
effect to any choice or conflict of law provision or rule that would cause the
application of laws of any other jurisdiction.

17.Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to its assets or business, provided, however, that the
obligations of the Advisor are personal and shall not be assigned by Advisor.

18.Interpretation. If any restriction set forth in Section 6 is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

19.Survival. Sections 4 through 20 shall survive the expiration or termination
of this Agreement.

20.Miscellaneous.

20.1No delay or omission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

20.2The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

20.3In the event that any provision of this Agreement shall be invalid, illegal
or otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

[Remainder of Page Intentionally Left Blank]





- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Advisory Services
Agreement as of the date and year first above written.

COMPANY:



EDITAS MEDICINE, INC.



By:

/s/ Cynthia Collins





Cynthia Collins





President & Chief Executive Officer









ADVISOR:



/s/ Judith R. Abrams, M.D.



Name:

Judith R. Abrams, M.D.



Address:

102 Upper Mountain Road





Montclair, NJ 07042











SIGNATURE PAGE TO ADVISORY SERVICES AGREEMENT

--------------------------------------------------------------------------------

SCHEDULE A

DESCRIPTION OF SERVICES

Advisory services would be at the request of the CEO to support the transition
of CMO duties as may be needed from time to time related to one or more of the
Company’s clinical programs.



--------------------------------------------------------------------------------